             Case 2:15-cr-00059-MCE Document 87 Filed 01/28/21 Page 1 of 1


 1 ERIN J. RADEKIN
   Attorney at Law – SBN 214964
 2 1001 G Street, Suite 107
   Sacramento, CA 95814
 3 Telephone: (916) 504-3931
   Facsimile: (916) 447-2988
 4
   Attorney for Defendant
 5 ABRAHAM VALDEZ

 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA,                        CASE NO. 2:15-CR-00059-MCE
 9

10                              Plaintiff,

11                        v.                          ORDER RE EX PARTE MOTION FOR
                                                      APPOINTMENT OF COUNSEL
12   ABRAHAM VALDEZ,
13                              Defendant.
14

15                                                ORDER

16         Pursuant to Local Rule 141(b), based upon the representation contained in defendant’s Request
17 to File Under Seal, and having considered the factors set forth in Oregonian Publishing Co. v. U.S.

18
   District Court for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990), IT IS SO FOUND AND
19
   ORDERED THAT, the Ex Parte Motion for Appointment of Counsel shall be sealed under further order
20
   of this court.
21

22         IT IS SO ORDERED.

23 Dated: January 28, 2021

24

25

26

27

28

                                                      1
30
